per curiam:
Esta es la segunda vez en los últimos meses que se trae ante nuestra atención una situación donde un miembro de la clase togada pierde el autocontrol y recurre a la violencia física; esta vez en una vista pública ante una Examinadora de la Comisión de Servicio Público. Véase In re Irizarry, González, 151 D.P.R. 916 (2000). Situaciones como ésta son altamente preocupantes, pues denotan que la violencia que permea en nuestra sociedad incursiona en nuestro sistema de resolver disputas de forma pacífica, in-curriendo en ella precisamente los que están llamados a prevenirla y a ser los intermediarios, esto es, los abogados.
El 13 de enero de 2000 el Procurador General rindió un informe sobre una queja presentada por la Leda. María T. Fullana Hernández contra la Leda. Gloria Figueroa Rivera. El incidente que dio lugar a la queja surgió du-rante una vista pública en la Comisión de Servicio Público, en la cual la quejosa representaba a los Srs. Ángel L. Rosario y Luis A. Rosario; la querellada, conjuntamente con el Ledo. Manuel Vázquez Calderón, representaban al inte-rés público. Durante el transcurso de la vista se formula-ron varias objeciones y alegaciones que motivaron el que la querellada, licenciada Figueroa Rivera, le comentara en voz baja a la quejosa, licenciada Fullana Hernández, que ésta era “ridicula”.(1) La licenciada Fullana Hernández trajo para récord lo que consideró manifestaciones impro-pias y conducta reprobable de la abogada querellada. La *670licenciada Figueroa Rivera negó el incidente, a lo que la licenciada Fullana Hernández ripostó que “era baja”, pues no aceptaba lo que había hecho. Alegó la licenciada Fu-llana Hernández que acto seguido la licenciada Figueroa Rivera le propinó una bofetada en la mejilla izquierda y que inmediatamente después se retiró de la sala para re-cuperarse de la agresión y presentar una querella ante la Policía de Puerto Rico.(2)
De otra parte, la licenciada Figueroa Rivera alegó que estaba sentada cuando “tocó” a la licenciada Fullana Her-nández en el cuello.(3) Sin embargo, como parte de los ha-llazgos de la investigación de la Oficina de Auditoría In-terna de la Comisión de Servicio Público, está el siguiente: “Estando una al frente de la otra, la licenciada Fullana [Hernández] dirigiéndose a la licenciada Figueroa [Rivera] le dijo: ‘compañera, usted es una abogada bien baja’ e in-mediatamente la licenciada Figueroa reaccionó dándole un manotazo en el cuello.” Querella, pág. 3.(4)
En su contestación al Informe del Procurador General la licenciada Figueroa Rivera no negó el incidente allí narrado. (5) Lo lamentó, indicó que nunca debió haber ocu-rrido y pide excusas. Admitió que el incidente ocurrió por “una ausencia o falta de control sobre las emociones, que deja mucho que decir”. Sin embargo, entendía que parte de *671la culpa la tiene la Examinadora de la Comisión de Servi-cio Público por no haber controlado a las partes en la vista.
Tomando en consideración el Informe del Procurador General y la contestación de la querellada licenciada Figueroa Rivera, ordenamos la presentación de la querella. El 21 de marzo de 2000 se presentó la querella en la cual, a base de los hechos previamente narrados, se le imputó a la licenciada Figueroa Rivera haber violado el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que obliga a todo “abogado [a] esforzarse, al máximo de su ca-pacidad, en la exaltación del honor y dignidad de la profe-sión, aunque el así hacerlo conlleve sacrificios personales...".
El 12 de mayo la licenciada Figueroa Rivera contestó la querella. No negó la ocurrencia de los hechos. Se limitó a indicar “que nunca tuvo la intención de violentar ningún canon de ética, y en especial el Canon 38”, y que hasta el incidente narrado en el Informe del Procurador General y la querella, su conducta había sido una “de respeto, trabajo arduo y honesto”, comprometida con los “altos valores éti-cos de la profesión”. Expresó estar arrepentida, ofreció sus excusas y se aseguró que no volvería a incurrir en conducta similar.
El 30 de mayo nombramos Comisionado Especial al Hon. Arnaldo López Rodríguez, ex Juez Superior, para en-tender en la querella. El 7 de septiembre la querellada presentó a este Tribunal una moción informativa, la cual acompañó con la copia de una carta que había enviado a la licenciada Fullana Hernández, excusándose e indicando que reconocía que había actuado mal y propiciado el inci-dente, por lo cual estaba arrepentida. El 18 de septiembre el Comisionado Especial presentó una moción expresando que las partes, la licenciada Figueroa Rivera y el Procura-dor General, habían acordado dejar sometido el asunto “por el expediente, que consta de los siguientes documen-tos: (a) Informe del Procurador General de 13 de enero de *6722000[;] (b) Contestación al anterior informe[;] (c) Querella[, y] (d) Contestación a la querella”. Moción de 18 de septiem-bre de 2000, pág. l.(6) Se indicó, además, que la querellada licenciada Figueroa Rivera se había disculpado con la li-cenciada Fullana Hernández y estaba sinceramente arre-pentida, por lo cual el Procurador General se allanaba a que se le impusiese como sanción una severa amonestación.
No cabe la menor duda que la conducta de la licenciada Figueroa Rivera violentó los postulados del Canon 38, supra. Fue una grave situación que ocurrió durante una vista pública ante una Examinadora de la Comisión de Servicio Público, testigos, partes, abogados y público en general, cuando tanto la querellante como la querellada es-taban llevando a cabo funciones propias de su profesión como abogadas. Como bien señala su propio abogado, “[e]l control que todo abogado tiene que ejercer sobre sus emo-ciones, cobra un sentido más real cuando esa persona se encuentra litigando en un tribunal [o vista administrativa] en representación de algún cliente”. Contestación a la que-rella, pág. 2.
En el caso de autos, el sincero arrepentimiento de la licenciada Figueroa Rivera, unido al hecho de que ésta aceptó la gravedad de su conducta, pidió disculpas a la licenciada Fullana Hernández y ya recibió una reprimenda escrita de la Comisión de Servicio Público, son atenuantes que hemos tomado en consideración al imponerle la sanción.
Por todo lo antes expuesto, se le suspende del ejercicio de la profesión por seis (6) meses y hasta que otra cosa dis-ponga este Tribunal. Se le apercibe que en un futuro sere-mos más severos de incurrir de nuevo en este tipo de conducta. La falta de auto control, la supuesta provocación *673y la no intervención del funcionario que preside una vista no son ni pueden ser excusa para el uso de la violencia. El Tribunal le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. La li-cenciada Figueroa Rivera deberá certificarnos en treinta (30) días, contados a partir de la notificación de esta Sen-tencia, el cumplimiento de estos deberes, notificando tam-bién al Procurador General. El Alguacil de este Tribunal deberá incautarse del sello y la obra notarial de la abogada suspendida, y la entregará a la Directora de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe a este Tribunal.

Se dictará la correspondiente sentencia.


 Sobre este particular, el Procurador General señaló en su Informe que de la regrabación de la vista surgía que “las continuas objeciones efectuadas por el licen-ciado Maraver y la licenciada Fullana en representación de sus clientes no fueron frívolas.”. Querella, pág. 4.


 La licenciada Fullana Hernández también denunció el incidente de la agre-sión a la Comisión de Servicio Público.


 Sobre esta versión, el Procurador General comentó:
“La única forma en que razonablemente ello pudo haber ocurrido es estando la querellada también de pie al momento de propinar el golpe o que la quejosa ya se hubiese sentado al momento de recibir el mismo.” Querella, pág. 4.


 Como resultado de esta investigación, la Comisión de Servicio Público envió a la licenciada Figueroa Rivera una reprimenda.


 Es menester señalar otra actuación reprochable por parte de la querellada. En una declaración jurada de 16 de junio de 1999, la licenciada Figueroa Rivera sometió como verdad: “retiro a la Leda. [Fullana Hernández] de mi persona en acto espontáneo, defensivo ... tocando a su persona entre el hombro y el cuello derecho y alejándola de su acercamiento.” En la contestación a la querella, la licenciada Figueroa Rivera aceptó la versión de la licenciada Fullana Hernández, contradiciendo totalmente lo expuesto en la declaración jurada previa.


 El Comisionado Especial indicó que por no existir controversia de hechos sobre las alegaciones, no hubo necesidad de celebrar una vista evidenciaria.